Burke, J.
(on rehearing). My dissent heretofore filed expresses my sentiments regarding this case. When such dissent was filed the original opinion had been concurred in by but two justices of this court, but since-that time Justice Bruce has expressed himself as favoring the opinion *313as well as tbe result, so tbat said opinion is now entitled to record. I make tbis explanation because of tbe portions of my first dissent wbicb refer to tbe fact tbat at tbat time two justices were establishing or attempting to establish an opinion of tbis court.
Spalding, Ch. J.
When my opinion was written in tbis case only-two members of tbe court bad joined in what now seems to be the majority opinion. Tbat opinion bad awaited tbe concurrence of a third member for many weeks, and such concurrence then seemed out of tbe question, as did any agreement of any three judges on anything-more than tbe result; and for tbat reason I did not deem it necessary 01-proper to more than call attention to some of my reasons for not concurring fully in tbe great number of questions attempted to be passed upon. Tbe statement tbat tbe decisions in tbe eases referred to are not overruled probably settles tbat as a fact, but interested litigants may not so regard it. It is wholly immaterial, as I view tbe question, whether-a case is overruled or not, as an abstract proposition; but it is highly important tbat tbe construction of a law be settled when it is in question, and tbat there be some degree of stability in tbe decisions of this, court; and if, as conceded, it is important tbat confusion be avoided tbe question of overruling a decision or not overruling it should bear-analysis, regardless of any naked statement of tbe fact. I shall not. add to tbe at least extraordinary length of tbe opinions in tbis case by-submitting an analysis of tbe cases referred to, because by so doing it might give tbe appearance of tbe existence of an unseemly controversy in tbis court, wbicb is not tbe fact. I will simply say tbat it seems to me-tbat a too narrow interpretation is given to State ex rel. Sunderall v. McKenzie, 10 N. D. 132, 86 N. W. 231. Tbe facts were before tbis court and showed, or at least it was alleged and not in issue, tbat no. returns were made of tbe women’s votes for superintendent in certain precincts, and tbat bad returns been made of such votes tbe result would have been changed. Notwithstanding tbis, tbe candidate, having a. majority on tbe returns made, retained the office. There may be a distinction between partial returns from each precinct and complete returns from some precincts and none from others. It is true it was said in State ex rel Davis v. Willis, 19 N. D. 209, 124 N. W. 106, as quoted in tbe majority opinion herein, tbat “tbe reasonable presumption *314is that an election being held in Ward county on the day in question and a proposition in which the people were generally interested legally presented to the electors for determination, votes were cast pro and con thereon in all of the election precincts of the county;” and that this presumption was stronger than the presumption that no vote was cast because no return thereof was made that could be officially recognized. But it was there held that it will be presumed that the result shown by the abstract already prepared is substantially correct, in the absence of an express allegation that the number of unreturned votes will produce a different result. And this latter presumption prevailed. In other words, the court held that while there was a presumption that votes were cast pro and con, the presumption that the result would not be changed prevailed in the absence of an express allegation that the result would be changed if a canvass of such votes were made. I omit all reference to those cases in which I wrote the opinions, for the reason already stated, and for the further reason that the meaning of language used in an opinion is often clear to the writer thereof when it is obscure to the reader. The members of the bar can judge of these decisions for themselves. I will, however, add that I did not intend to be understood as of the opinion that every proposition determined in the cases referred to was overruled, or that the same point was overruled in each case. The bar will now understand that this court still considers those cases authorities. I will bring this wearisome discussion to a close by the observation that T am of the opinion that a decision of the supreme court of the territory of Arizona at the time Oakes v. Finlay, 5 Ariz. 390, 53 Pac. 173, was decided, holding it unwise to lay down any rule by which the certainty and accuracy of an election may be jeopardized by reliance upon any proof affecting the results of an election, that is not of the most clear and conclusive character, for the reason that the temptation to actual fraud and corruption is so great when it is known precisely how many votes are necessary to change the result, and because men willing to sell their testimony after election would find opportunity to do so under such circumstances and thereby thwart the will of the people, need not necessarily be taken as an authority in this state. The character of the population in Arizona when that decision was reached was such as to make it pertinent; the intelligence and character of the people of this state are such that dangers incident to *315such a situation in that territory at that time have little bearing here at the present time. Hence that decision ought, in the absence of something to support an inference of fraud or contemplated perjury, *o carry but little weight as an authority in this state.